Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 2/1/2022.  Claims 1-20 are pending.
2.	Applicants' arguments filed 2/1/2022 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LANDIS et al (US 20070067366 A1, hereinafter “LANDIS”) in view of Corbett et al (U.S. Patent 7934060 B1 hereinafter, “Corbett”).
7.	With respect to claim 1,
LANDIS discloses a method comprising:
organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster, the management domain providing a level of indirection that allows automatic updates to the volumes of the namespace (Landis [0244], [0247], [0357] – [0359], [0423], [0444] – [0450] e.g. [0247] The operations partition storage volume (image) contains the virtual partition definitions for one or more domains of the virtual data center. [0357] Hosts connected to a given zone have a name in some namespace.  Typically DNS (Domain Name System) is used as the namespace for the host names.  It will be appreciated by those skilled in the art that domains and zones are independent dimensions of a problem space.: domains provide a namespace for things, while zones represent sets of things that are connected with wires. [0359] Ultravisor domains define the namespace for all other objects and provide the containers and name space for partition objects and zone objects (an organization of networks).  Each host system 10 has one dedicated system domain that is a partial replica of a system domain managed by a policy service in the operations partition 22.  A system domain is created/selected each time the ultravisor partition 14 is installed in a host system 10.  A host cluster and its corresponding partitions are created in the system domain and replicated to the host specific. [0423] Clusters also define individual host hardware partitions.  The nodes of the cluster instance define the pattern of infrastructure guest partitions that run in the host 10.  To manage availability, the ultravisor application must be aware of how partitions are mapped as cluster nodes.  Partitions that are cluster nodes are prime candidates for moving to other hosts 10 and for dynamically controlling the number of active node instances to match the demand.  The number of configured node instances, with their corresponding disk volume images, can also be dynamically created and destroyed automatically if a partition template is associated with the cluster.  The resource management application must prevent cluster outages by coordinating operations for the nodes of a virtual cluster.  Even a simple cluster of two nodes within a single hardware host 10 is useful since it can provide uninterrupted cluster service while allowing dynamically changing software partition configurations (add/remove memory/processors), without requiring dynamic partitioning capabilities in the operating systems of the individual nodes.  [0444] A partition is created in the construction stage.  It starts the construction stage with simply a name and a globally unique identifier.  It remains in this stage until the partition definition includes at least one partition configuration.  The partition definition includes the location of the partition system volume. [0450] A partition template never has processors or memory assigned, but may have target storage volumes (or volume images) assigned to be cloned when the partition template is cloned). Note: partitions assigned to a volume and assigned to clusters in a system domain used as a namespace);
applying attributes to the management domain, the attributes including performance settings of one or more quality of service (QoS) policies (Landis [0166], [0337], [0414], [0418] e.g. [0166] To maximize availability, the drivers executing on these processors are isolated within I/O virtual partitions 16, 18.  Individual hardware devices are mapped directly for use by these I/O virtual partitions 16, 18.  Typically, it is these I/O partitions 16, 18 that implement the Quality of Service (QoS) attributes for network and storage I/O requests in a particular zone. [0337] This facilitates the uniform management of I/O resources across divergent OS images and hardware boxes, by providing a common model for redundancy, software upgrades, Quality Of Service algorithms, resource requirement matching and error recovery.  I/O partition monitors 36 in addition to being able to map private memory can also map physical resources of I/O devices. [0414] Processor and Memory zones allow data centers with a collection of non-uniform hosts to abstractly describe the processor and memory performance characteristics. [0418] The virtual network infrastructure honors policy mechanisms that allow resources to be targeted where desired.  Policy mechanisms need to include typical Quality of Service (QOS) and bandwidth guarantees and/or limits including, for example, min/max send/receive requests per second and min/max send/receive bytes per second. Note: Quality of Service (QoS) attributes [as quality of service (QoS) policies], such as bandwidth guarantees, bandwidth guarantees and/or limits including, for example, min/max send/receive requests per second and min/max send/receive bytes per second [as performance settings], are implemented in I/O partitions assigned to a domain [as applying attributes to the management domain]);
modifying the management domain to change the attributes applied to the management domain;
changing the attributes of each volume of the management domain in accordance with the level of indirection provided by the management domain (Landis [0207], [0221], [0253], [0274], [0385] – [0390], [0422] – [0423] and Fig. 4 e.g. [0221] Accordingly, to maximize the reliability of the ultravisor system of the invention, all changes to resource allocations are performed via transactions. [0252] The command partition 20 uses a synchronized snapshot of the resource database of the ultravisor partition 14 to select appropriate resources for the activated partition.  The command partition 20 creates a transaction to update and apply transaction to both the snapshot and the resource database 33 in the ultravisor partition 14. [0253] As noted above, the ultravisor partition 14 manages the master resource database 33 of current (per host) resource assignments and supports simple transactions that allow the command partition 20 to change the assignment of the resources.  [0385] By way of example, Partition Policy attributes may include: [0386] min/max processor (cycles captured every n minutes); [0387] min/max memory (reserved give backs); [0423] Clusters also define individual host hardware partitions.  Even a simple cluster of two nodes within a single hardware host 10 is useful since it can provide uninterrupted cluster service while allowing dynamically changing software partition configurations (add/remove memory/processors), without requiring dynamic partitioning capabilities in the operating systems of the individual nodes. Note: partitions assigned to clusters, in a system domain, can be dynamically changed, and the implemented partition Quality of Service (QoS) attributes are also changed to the clusters in the system domain & partitions assigned to clusters, in a system domain, can be dynamically changed, and the implemented partition Quality of Service (QoS) attributes are also changed to the clusters in the system domain. As partitions contained in the operations partition storage volume changed, the implemented partition Quality of Service (QoS) attributes are also changed to the volume); and
distributing enforcement of the one or more QoS policies at a level of service for the volumes of the management domain (Landis [0065], [0088] – [0089], [0234], [0237] e.g. [0065] The virtual partition monitors 36 in each partition constrain the guest OS and its applications to the assigned resources.  Each monitor 36 implements a system call interface 32 that is used by the guest OS of its partition to request usage of allocated resources.  The system call interface 32 includes protection exceptions that occur when the guest OS attempts to use privileged processor op-codes. [0088] As noted above, virtual partition monitors 36 provide enforcement of isolation from other virtual partitions.  The monitors 36 run at the most privileged processor level, and each partition has a monitor instance mapped into privileged address space.  [0089] Different partitions may use different monitor implementations or monitor versions.  During an ultravisor upgrade, running partitions continue to use an existing monitor 36 and switch to a new version as determined by the effective partition policy when each of the virtual partitions choose to restart. [0234] The monitor 34 is the portion of the ultravisor partition 14 that is distributed with an `instance` in each virtual partition.  Each monitor instance `owns` the most privileged level of a given virtual partition. [0337] The monitor 36 of any partition is responsible for allocating physical memory from within the bounds assigned it by the resource manager application and for mapping virtual pages to physical memory as needed for the partition's operation.  This facilitates the uniform management of I/O resources across divergent OS images and hardware boxes, by providing a common model for redundancy, software upgrades, Quality Of Service algorithms, resource requirement matching and error recovery.  I/O partition monitors 36 in addition to being able to map private memory can also map physical resources of I/O devices. Note: a monitor is distributed for each partition, assigned to a volume, is responsible for allocating physical memory from within the bounds assigned it by the resource manager and provides Quality of Service algorithms).
Although LANDIS substantially teaches the claimed invention, LANDIS does not explicitly indicate atomic updates to the volumes of the namespace.
Corbett teaches the limitations by stating organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster, the management domain providing a level of indirection that allows automatic and atomic updates to the volumes of the namespace (Corbett Abstract, col. 8 line 60 – col. 9 line 10, col. 15 lines 40-59, col. 19 line 36 – col. 20 line 20, 48-61 e.g. (abstract) A lightweight coherency control protocol ensures consistency of data containers, such as a file, and associated data buffers stored on one or more volumes served by a plurality of nodes, e.g., storage systems, connected as a cluster. (38) The RAID system 380 manages the storage and retrieval of information to and from the volumes/disks in accordance with I/O operations, while the disk driver system 390 implements a disk access protocol such as, e.g., the SCSI protocol. (67) The inode file 1006 further includes a root directory 1020 and a "hidden" meta-data root directory 1030, the latter of which includes a namespace having files related to a flexible volume in which users cannot "see" the files (87) However, once ordering is established, the file system 360 ensures that each operation in that established order is treated atomically.  (88)  Execution of a write operation is atomic and execution of a read operation reflects either all or none of the results of that write operation.  (89) Some modifications are coupled together (circled) in the same write operation and are treated atomically, while other modifications are performed either by different nodes or by the same node at different times.  Read operations (R) may occur anywhere in the file at any time, although the file system prevents a read operation from "crossing" (executing during) an atomically coupled write operation.  (93) The update count value is incremented each time the buffer 806 is updated with a write request/operation [as
organizing a plurality of volumes (e.g. volumes) as a management domain of a namespace (e.g. namespace) in a database of a storage cluster (e.g. cluster), the management domain providing a level of indirection that allows automatic and atomic (e.g. atomically) updates (e.g. write; update) to the volumes (e.g. volumes - buffer) of the namespace]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of LANDIS and Corbett, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43). 
8.	Claim 11 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
9.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

10.	Claims 2-8, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over LANDIS in view of Corbett, and further in view of Nickolov et al (U.S. 20090276771 A1 hereinafter, “Nickolov”).
11.	With respect to claim 2,
Although LANDIS and Corbett combination substantially teaches the claimed invention, they do not explicitly indicate invoking a callback function to propagate the attribute changes to each volume of the management domain.
Nickolov teaches the limitations by stating invoking a callback function to propagate the attribute changes to each volume of the management domain (Nickolov [1517] e.g. [1517] In addition to the typical definition of the repository data structure, it may be desirable to add various features such as, for example, one or more of the following (or combinations thereof): (a) ability to add (persistent) notifications at any level of the hierarchy, e.g., so that I can get a callback when something changes in a given subtree; (b) ability to place a lock at any level of the hierarchy, the lock semantics being read-lock, write-lock, or exclusive-lock.  This may allow one to make complex updates to the repository content in a safe way).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of LANDIS, Corbett and Nickolov, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43).
12.	With respect to claim 3,
	Nickolov further discloses wherein invoking the callback function provides the automatic and atomic updates to the volumes (Nickolov [1615] e.g. [1615] Interface operations may be preferably atomic).
13.	With respect to claim 4,
Nickolov further discloses executing a service on the database to invoke the callback function (Nickolov [1516] - [1517] e.g. a web service interface).
14.	With respect to claim 5,
	Nickolov further discloses atomically modifying a plurality of volumes of the namespace in tandem via one or more callback functions (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
15.	With respect to claim 6,
	Nickolov further discloses executing a service on the database to implement a request issued by a client of the storage cluster to create the management domain as a data structure in the namespace of the database (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
16.	With respect to claim 7,
	Nickolov further discloses wherein each volume of the management domain is associated with a management domain identifier stored in a data structure associated with a respective volume of the management domain (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
17.	With respect to claim 8,
	Nickolov further discloses wherein the management domain is associated with a snapshot data structure configured to group snapshots of a plurality of volumes across the storage cluster (Nickolov [1358] e.g. [1358] The main piece screen may include a number of different snapshots (e.g., about 2-5 snapshots) of the service UI with as little text as possible).
18.	With respect to claim 10,
Nickolov further discloses in response to removing a volume from the management domain, invoking a callback function to remove the level of indirection provided by the management domain (Nickolov [2229] e.g. [2229] If one wants to add or remove actual application volumes or access one of the application volumes in order to upload and/or download files to/from it, press the Manage Volumes button).
19	Claims 12-19 same as claims 2-8 and 10 and are rejected for the same reasons as applied hereinabove.

20.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LANDIS in view of Corbett, and further in view of Popov et al (U.S. 20120150802 A1 hereinafter, “Popov”).
21.	With respect to claim 9,
Although LANDIS and Corbett combination substantially teaches the claimed invention, they do not explicitly indicate wherein the database is a distributed share-nothing database across a plurality of nodes of the storage cluster.
Popov teaches the limitations by stating wherein the database is a distributed share-nothing database across a plurality of nodes of the storage cluster (Popov [0051] e.g. Database replication assumed in the present embodiment is of "share nothing" type, where each RDBMS interacts with its own, full copy of the database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of LANDIS, Corbett and Popov, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43).

Response to Argument
22.	On pages 2-4, Applicant alleges Landis is nonanalogous art.
Examiner disagrees because:
In response to applicant’s argument that Landis is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Landis discloses computer system implements a scalable partition memory mapping system wherein each partition is assigned to a volume and implemented With Quality of Service (QoS) attributes. The instant applicant’s invention is related with managing Quality of Service (QoS) policies applied to volumes of the storage cluster. Therefore, Landis is an analogous art to the current applicant’s invention.

23.	On pages 4-5, Applicant alleges Landis does not teach organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster.
Examiner disagrees because:
As described in Landis [0244], [0247], [0357] – [0359], [0423], [0444] – [0450], partitions assigned to a volume and assigned to clusters in a system domain used as a namespace.
The disclosures reasonably describe the argued limitation of "organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster."
Further, as described Corbett Abstract, col. 8 line 60 – col. 9 line 10, col. 15 lines 40-59, col. 19 line 36 – col. 20 line 20, 48-61, one or more volumes are connected as a cluster. In an inode file directory structure, a namespace having files related to a flexible volume(s).
The disclosures reasonably describe the argued limitation of "organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster."

24.	On pages 5-6, Applicant alleges Landis does not teach applying attributes to the management domain, the attributes including performance settings of one or more quality of service (QoS) policies.
Examiner disagrees because:
As described in Landis [0166], [0244], [0247], [0337], 0357] – [0359], [0414], [0418], [0423], [0444] – [0450], Quality of Service (QoS) attributes [as quality of service (QoS) policies], such as bandwidth guarantees, bandwidth guarantees and/or limits including, for example, min/max send/receive requests per second and min/max send/receive bytes per second [as performance settings], are implemented in I/O partitions assigned to a domain [as applying attributes to the management domain].
The disclosures reasonably describe the argued limitation of "applying attributes to the management domain, the attributes including performance settings of one or more quality of service (QoS) policies."

25.	On page 6, Applicant alleges Landis does not teach modifying the management domain to change the attributes applied to the management domain.
Examiner disagrees because:
As described in Landis [0207], [0221], [0253], [0274], [0385] – [0390], [0422] – [0423], partitions assigned to clusters, in a system domain, can be dynamically changed, and the implemented partition Quality of Service (QoS) attributes are also changed to the clusters in the system domain.
The disclosures reasonably describe the argued limitation of "modifying the management domain to change the attributes applied to the management domain."

26.	On pages 6-7, Applicant alleges Landis does not teach changing the attributes of each volume of the management domain in accordance with the level of indirection provided by the management domain.
Examiner disagrees because:
As described in Landis [0207], [0221], [0253], [0274], [0385] – [0390], [0422] – [0423], partitions assigned to clusters, in a system domain, can be dynamically changed, and the implemented partition Quality of Service (QoS) attributes are also changed to the clusters in the system domain. As partitions contained in the operations partition storage volume changed, the implemented partition Quality of Service (QoS) attributes are also changed to the volume. 
The disclosures reasonably describe the argued limitation of "changing the attributes of each volume of the management domain in accordance with the level of indirection provided by the management domain."

27.	On page 7, Applicant alleges Landis does not teach distributing enforcement of the one or more QoS policies at a level of service for the volumes of the management domain.
Examiner disagrees because:
As described in Landis [0065], [0088] – [0089], [0234], [0237], a monitor is distributed for each partition, assigned to a volume, is responsible for allocating physical memory from within the bounds assigned it by the resource manager and provides Quality of Service algorithms. 
The disclosures reasonably describe the argued limitation of "distributing enforcement of the one or more QoS policies at a level of service for the volumes of the management domain."

Conclusion
28.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
February 9, 2022